Exhibit 10.3

RESTRICTED STOCK AWARD AGREEMENT

TIME AND MARKET-BASED VESTING

PAYCOM SOFTWARE, INC.

2014 LONG-TERM INCENTIVE PLAN

1. Grant of Award. Pursuant to the Paycom Software, Inc. 2014 Long-Term
Incentive Plan (the “Plan”) for Employees, Contractors, and Outside Directors of
Paycom Software, Inc., a Delaware corporation (the “Company”), the Company
grants to

 

 

 

    (the “Participant”)  

an Award of Restricted Stock in accordance with Section 6.4 of the Plan. The
number of shares of Common Stock awarded under this Restricted Stock Award
Agreement (this “Agreement”) is                     (                ) shares
(the “Awarded Shares”), as follows:

a. Fifty percent (50%) of the total Awarded Shares shall be subject to
time-based vesting as set forth below (referred to herein as, the “Tranche A
Shares”); and

b. Fifty percent (50%) of the total Awarded Shares shall be subject to
performance-based vesting as set forth below (referred to herein as, the
“Tranche B Shares”).

The “Date of Grant” of this Award is [             ], 2016.

2. Subject to Plan; Definitions.

a. This Agreement is subject to the terms and conditions of the Plan, and the
terms of the Plan shall control to the extent not otherwise inconsistent with
the provisions of this Agreement. To the extent the terms of the Plan are
inconsistent with the provisions of the Agreement, this Agreement shall control.
This Agreement is subject to any rules promulgated pursuant to the Plan by the
Board or the Committee and communicated to the Participant in writing.

b. The capitalized terms used herein that are defined in the Plan shall have the
same meanings assigned to them in the Plan; provided, that the following terms
shall have the meanings set forth below:

i. “Appraised Value” means the value ascribed to a share of the subject Equity
Securities as set forth in the most recent written appraisal previously issued
by an independent Person selected by the audit committee of the Company
nationally recognized as having experience in providing investment banking or
similar appraisal or valuation services and with expertise generally in the
valuation of securities; provided, that it being understood that neither the
Board nor the audit committee shall have any obligation to obtain any such
appraisal more than once per calendar year.

ii. “Equity Securities” means, as applicable, (a) any capital stock, membership
interests or other share capital, (b) any securities directly or indirectly
convertible into or exchangeable for any capital stock, membership interests or
other



--------------------------------------------------------------------------------

share capital or containing any profit participation features, (c) any rights or
options directly or indirectly to subscribe for or to purchase any capital
stock, membership interests, other share capital or securities containing any
profit participation features or to subscribe for or to purchase any securities
directly or indirectly convertible into or exchangeable for any capital stock,
membership interests, other share capital or securities containing any profit
participation features, (d) any share appreciation rights, phantom share rights
or other similar rights, or (e) any Equity Securities as defined in clauses (a)
through (d) above issued or issuable with respect to the securities referred to
in clauses (a) through (d) above in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization.

iii. “Equity Securities Value Per Share” means, for any class or series of
Equity Securities of the Company, for any date, the price determined by the
first of the following clauses that applies: (a) if such Equity Securities are
then listed or quoted on a Trading Market, the arithmetic average of the VWAP of
a share of such Equity Securities on each of the twenty (20) consecutive Trading
Days immediately preceding such date; (b) if the Equity Securities are not then
listed or quoted for trading on a Trading Market and if prices for such Equity
Securities are then reported on the OTC Bulletin Board (or a similar
organization or agency succeeding to its functions of reporting prices), the
arithmetic average of the closing bid price per share of the Common Stock so
reported on each of the twenty (20) consecutive Trading Days immediately
preceding such date; or (c) in all other cases, the Appraised Value of a share
of such Equity Securities.

iv. “SEC” means the Securities and Exchange Commission.

v. “TEV Threshold” means $2.65 billion.

vi. “Total Enterprise Value” means the sum of: (i) the product of (A) the Equity
Securities Value Per Share of a share of Common Stock not subject to vesting or
other restrictions multiplied by (B) the number of outstanding shares of Common
Stock, less (y) the number of outstanding shares of Restricted Stock or Other
Awards of shares of Common Stock without vesting restrictions, in each case,
issued after the date of this Agreement (including outstanding shares of Common
Stock resulting from the vesting of such Restricted Stock), and less (z) the
number of shares of Common Stock issued by the Company after the date of this
Agreement in connection with any merger, consolidation, share exchange or other
transaction in which, in each case, the Company acquires voting securities of
another Person or all or any portion of another Person’s assets; (ii) for each
other class or series of Equity Securities of the Company, if any, the product
of (A) Equity Securities Value Per Share for such class or series of such Equity
Securities of the Company multiplied by (B) the number of shares of such class
or series of such Equity Securities of the Company, less (y) the number of
shares of such class or series of such Equity Securities issued under the Plan
(or otherwise issued for compensatory purposes) after the date of this
Agreement, and less (z) the number of shares of such class or series of such
Equity Securities issued by the Company after the date of this Agreement in
connection with any merger, consolidation, share exchange or other transaction
in which, in each case, the Company acquires the voting securities of another
Person or all or any portion of another Person’s assets; and (iii) the principal
amount of all outstanding funded indebtedness of the Company less the aggregate
amount of cash and cash equivalents of the Company (exclusive of funds held on
behalf of clients).

 

- 2 -



--------------------------------------------------------------------------------

vii. “Trading Day” means each Monday, Tuesday, Wednesday, Thursday and Friday,
other than any day on which securities are not traded on the applicable Trading
Market or in the applicable securities market.

viii. “Trading Market” means the primary securities exchange on which the Common
Stock is listed or quoted for trading on the date in question.

ix. “VWAP” means the daily volume weighted average price of a share of the
Common Stock for such date on the Trading Market on which the Common Stock is
then listed or quoted for trading as reported by Bloomberg L.P. (or successor
thereto) using its “Volume at Price” function (based on a Trading Day from 9:30
a.m. (New York City time) to 4:00 p.m. (New York City time)).

3. Vesting. Except as specifically provided in this Agreement and subject to
certain restrictions and conditions set forth in the Plan, the Awarded Shares
shall vest as follows:

a. The Tranche A Shares shall vest as follows:

i. Twenty percent (20%) of the total Tranche A Shares shall vest on the first
(1st) anniversary of the Date of Grant, provided the Participant is employed by
(or if the Participant is a Contractor or an Outside Director, is providing
services to) the Company or a Subsidiary on that date.

ii. An additional twenty percent (20%) of the total Tranche A Shares shall vest
on the second (2nd) anniversary of the Date of Grant, provided the Participant
is employed by (or if the Participant is a Contractor or an Outside Director, is
providing services to) the Company or a Subsidiary on that date.

iii. An additional twenty percent (20%) of the total Tranche A Shares shall vest
on the third (3rd) anniversary of the Date of Grant, provided the Participant is
employed by (or if the Participant is a Contractor or an Outside Director, is
providing services to) the Company or a Subsidiary on that date.

iv. An additional twenty percent (20%) of the total Tranche A Shares shall vest
on the fourth (4th) anniversary of the Date of Grant, provided the Participant
is employed by (or if the Participant is a Contractor or an Outside Director, is
providing services to) the Company or a Subsidiary on that date.

v. The remaining twenty percent (20%) of the total Tranche A Shares shall vest
on the fifth (5th) anniversary of the Date of Grant, provided the Participant is
employed by (or if the Participant is a Contractor or an Outside Director, is
providing services to) the Company or a Subsidiary on that date.

b. The Tranche B Shares shall vest as follows: one hundred percent (100%) of the
Tranche B Shares shall vest on the first date, if any, that the Total Enterprise
Value equals or exceeds the TEV Threshold, provided that, such date occurs on or
before the sixth (6th) anniversary of the Date of Grant, and provided further
that the Participant is employed by (or if the Participant is a Contractor or an
Outside Director, is providing services to) the Company or a Subsidiary on that
date.

 

- 3 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, all Awarded Shares not previously vested shall
immediately become vested in full upon a Termination of Service as a result of
the Participant’s death or Total and Permanent Disability. In addition, in the
event that (i) a Change in Control occurs, and (ii) this Agreement is not
assumed by the surviving corporation or its parent, or the surviving corporation
or its parent does not substitute its own restricted shares, then immediately
prior to the effective date of such Change in Control, all Awarded Shares not
previously vested shall thereupon immediately become fully vested.

4. Forfeiture of Awarded Shares. Awarded Shares that are not vested in
accordance with Section 3 shall be forfeited on the earlier of (i) the sixth
(6th) anniversary of the Date of Grant, or (ii) the date of the Participant’s
Termination of Service. Upon forfeiture, all of the Participant’s rights with
respect to the forfeited Awarded Shares shall cease and terminate, without any
further obligations on the part of the Company.

5. Restrictions on Awarded Shares. Subject to the provisions of the Plan and the
terms of this Agreement, from the Date of Grant until the date the Awarded
Shares are vested in accordance with Section 3 and are no longer subject to
forfeiture in accordance with Section 4 (the “Restriction Period”), the
Participant shall not be permitted to sell, transfer, pledge, hypothecate,
margin, assign or otherwise encumber any of the Awarded Shares. Except for these
limitations, the Committee may in its sole discretion, remove any or all of the
restrictions on such Awarded Shares whenever it may determine that, by reason of
changes in applicable laws or changes in circumstances after the date of this
Agreement, such action is appropriate.

6. Legend. The following legend shall be placed on all certificates issued
representing Awarded Shares:

On the face of the certificate:

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

On the reverse:

“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain Paycom Software, Inc. 2014
Long-Term Incentive Plan, a copy of which is on file at the principal office of
the Company in Oklahoma City, Oklahoma. No transfer or pledge of the shares
evidenced hereby may be made except in accordance with and subject to the
provisions of said Plan. By acceptance of this certificate, any holder,
transferee or pledgee hereof agrees to be bound by all of the provisions of said
Plan.”

The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under

 

- 4 -



--------------------------------------------------------------------------------

such laws, or in transactions otherwise in compliance with such laws, and upon
evidence satisfactory to the Company of compliance with such laws, as to which
the Company may rely upon an opinion of counsel satisfactory to the Company.”

All Awarded Shares owned by the Participant shall be subject to the terms of
this Agreement and shall be represented by a certificate or certificates bearing
the foregoing legend.

7. Delivery of Certificates; Registration of Shares. The Company shall deliver
certificates for the Awarded Shares to the Participant or shall register the
Awarded Shares in the Participant’s name, free of restriction under this
Agreement, promptly after, and only after, the Restriction Period has expired
without forfeiture pursuant to Section 4. In connection with any issuance of a
certificate for Restricted Stock, the Participant shall endorse such certificate
in blank or execute a stock power in a form satisfactory to the Company in blank
and deliver such certificate and executed stock power to the Company.

8. Rights of a Stockholder. Except as provided in Section 4 and Section 5 above,
the Participant shall have, with respect to his Awarded Shares, all of the
rights of a stockholder of the Company, including the right to vote the shares,
and the right to receive any dividends thereon, subject to the provisions of
this Section 8. Any stock dividends paid with respect to Awarded Shares shall at
all times be treated as Awarded Shares and shall be subject to all restrictions
placed on such Awarded Shares; any such stock dividends paid with respect to
such Awarded Shares shall vest as the related Awarded Shares become vested. Any
cash dividends paid with respect to unvested Awarded Shares shall at all times
be subject to the provisions of this Agreement (including the vesting and
forfeiture provisions set forth above); any such cash dividends paid with
respect to such unvested Awarded Shares shall vest as such Awarded Shares become
vested, and shall be paid to the Participant on the date the Awarded Shares to
which such cash dividends relate become vested.

9. Voting. The Participant, as record holder of the Awarded Shares, has the
exclusive right to vote, or consent with respect to, such Awarded Shares until
such time as the Awarded Shares are transferred in accordance with this
Agreement; provided that this Section 9 shall not create any voting right where
the holders of such Awarded Shares otherwise have no such right.

10. Adjustment to Number of Awarded Shares. The number of Awarded Shares shall
be subject to adjustment in accordance with Articles 11-13 of the Plan.

11. Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

12. Participant’s Representations. Notwithstanding any of the provisions hereof,
the Participant hereby agrees that he or she will not acquire any Awarded
Shares, and that the Company will not be obligated to issue any Awarded Shares
to the Participant hereunder, if the issuance of such shares shall constitute a
violation by the Participant or the Company of any provision of any law or
regulation of any governmental authority. Any determination in this connection
by the Company shall be final, binding, and conclusive. The rights and
obligations of the Company and the rights and obligations of the Participant are
subject to all Applicable Laws, rules, and regulations.

13. Investment Representation. Unless the Awarded Shares are issued in a
transaction registered under applicable federal and state securities laws, by
his or her execution hereof, the Participant

 

- 5 -



--------------------------------------------------------------------------------

represents and warrants to the Company that all Common Stock which may be
purchased and or received hereunder will be acquired by the Participant for
investment purposes for his or her own account and not with any intent for
resale or distribution in violation of federal or state securities laws. Unless
the Common Stock is issued to him or her in a transaction registered under the
applicable federal and state securities laws, all certificates issued with
respect to the Common Stock shall bear an appropriate restrictive investment
legend and shall be held indefinitely, unless they are subsequently registered
under the applicable federal and state securities laws or the Participant
obtains an opinion of counsel, in form and substance satisfactory to the Company
and its counsel, that such registration is not required.

14. Participant’s Acknowledgments. The Participant acknowledges that a copy of
the Plan has been made available for his review by the Company, and represents
that he is familiar with the terms and provisions thereof, and hereby accepts
this Award subject to all the terms and provisions thereof. The Participant
hereby agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Committee or the Board, as appropriate, upon any
questions arising under the Plan or this Agreement.

15. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Delaware (excluding any conflict of
laws rule or principle of Delaware law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).

16. No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an Employee or
as a Contractor or as an Outside Director, or interfere with or restrict in any
way the right of the Company or any Subsidiary to discharge the Participant as
an Employee, Contractor, or Outside Director at any time.

17. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

18. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that are set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

19. Entire Agreement. This Agreement together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.

 

- 6 -



--------------------------------------------------------------------------------

20. Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein. No person shall be permitted to
acquire any Awarded Shares without first executing and delivering an agreement
in the form satisfactory to the Company making such person or entity subject to
the restrictions on transfer contained herein.

21. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties. Notwithstanding the preceding sentence, the Company may
amend the Plan to the extent permitted by the Plan.

22. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

23. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

24. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:

a. Notice to the Company shall be addressed and delivered as follows:

Paycom Software, Inc.

7501 W. Memorial Rd.

Oklahoma City, OK 73142

Attn: Chief Financial Officer

b. Notice to the Participant shall be addressed and delivered as set forth on
the signature page.

25. Tax Requirements. The Participant is hereby advised to consult immediately
with his or her own tax advisor regarding the tax consequences of this
Agreement, the method and timing for filing an election to include this
Agreement in income under Section 83(b) of the Code, and the tax consequences of
such election. By execution of this Agreement, the Participant agrees that if
the Participant makes such an election, the Participant shall provide the
Company with written notice of such election in accordance with the regulations
promulgated under Section 83(b) of the Code. The Company or, if applicable, any
Subsidiary (for purposes of this Section 25, the term “Company” shall be deemed
to include any applicable Subsidiary), shall have the right to deduct from all
amounts paid in cash or other form in connection with the Plan, any Federal,
state, local, or other taxes required by law to be withheld in connection with
this Award. The Company may, in its sole discretion, also require the
Participant receiving shares of Common Stock issued under the Plan to pay the
Company the amount of any taxes that the Company is required to withhold in
connection with the Participant’s income arising with respect to this Award.
Such payments shall be required to be made when requested by Company and may be
required to be made prior to the delivery of any certificate representing shares
of Common Stock. Such payment may be made (i) by the delivery of cash to the
Company in an amount that equals or exceeds (to avoid the issuance of fractional
shares under (iii) below) the required tax withholding

 

- 7 -



--------------------------------------------------------------------------------

obligations of the Company; (ii) if the Company, in its sole discretion, so
consents in writing, the actual delivery by the Participant to the Company of
shares of Common Stock, other than (A) Restricted Stock, or (B) Common Stock
that the Participant has acquired from the Company within six (6) months prior
thereto, which shares so delivered have an aggregate Fair Market Value that
equals or exceeds (to avoid the issuance of fractional shares under (iii) below)
the required tax withholding payment; (iii) if the Company, in its sole
discretion, so consents in writing, the Company’s withholding of a number of
shares to be delivered upon the vesting of this Award, which shares so withheld
have an aggregate Fair Market Value that equals (but does not exceed) the
required tax withholding payment; or (iv) any combination of (i), (ii), or
(iii). The Company may, in its sole discretion, withhold any such taxes from any
other cash remuneration otherwise paid by the Company to the Participant.

* * * * * * * * * *

[Remainder of Page Intentionally Left Blank.

Signature Page Follows]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

COMPANY: Paycom Software, Inc. By:  

 

Name:  

 

Title:  

 

PARTICIPANT:

 

Signature   Name:  

 

Address:  

 

 

 

Signature Page to Restricted Stock Award Agreement –

Time and Market-Based Vesting